Citation Nr: 1710532	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  12-24 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a heart disability, to include myocardial infarction, claimed as due to herbicides exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran participated in a Travel Board hearing in April 2014, and a copy of the hearing transcript has been associated with the record.  

The Board notes that this case was previously remanded in December 2013 and December 2014.  

In April 2016, the Board issued a decision denying the Veteran's claim for entitlement to service connection for a heart disability, to include myocardial infarction, due to herbicides exposure.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and, in November 2016, the Court issued an Order granting a Joint Motion Remand (JMR) to vacate the Board's April 2016 decision denying the Veteran's claim for entitlement to service connection for a heart disability, to include myocardial infarction, due to herbicides exposure.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the matter on appeal must be remanded for further development before a decision may be made on the merits.  

In the November 2016 JMR, the parties agreed that the Board (1) failed to provide an adequate statement of reasons or bases for its determination that it had complied with the Court's holding in Stegall v. West, 11 Vet. App. 268, 271 (1998) and (2) failed to satisfy its duty to assist as required by the Veterans Claim Assistance Act of 2000 (VCAA), which provides, VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Specifically, the parties agreed that part of the December 2014 remand directive was for the AOJ to request the "air-operations logs and passenger manifests for each aircraft that flew to or from the USS William H. Standley during the periods identified by the Veteran."  However, the August 2015 Defense Personnel Records Information Retrieval System (DPRIS) response only notes what the "history and deck logs reveal [for] the USS William H. Standley." The parties agreed that the Agency of Original Jurisdiction conducted precisely the same search in 2010, and the Board, in its December 2014 remand, found that search to be inadequate.  The parties further agreed that the Board's directive specified that air-operations logs and passenger manifest should be requested, yet the record does not reflect that such a request was accomplished.  Upon further review, the Board finds that the August 2015 DPRIS response does not substantially complete the December 2014 Board remand directive specifying air-operations logs and passenger manifests.  Therefore, the matter must be remanded so that another request for that information may be made.  Stegall, 11 Vet. App. at 271.

In addition, the parties agreed that the Board did not provide adequate explanation as to whether the duty to assist requires VA to obtain records relating to the Veteran's reports that he was transported to DaNang for three days of training on secret electric counter measures (ECM) equipment, which the Veteran asserts is classified, and if so, whether the Veteran received proper notice of such under 38 C.F.R. § 3.159(e).  The Board finds that the duty to assist requires VA to assist the Veteran in obtaining any relevant evidence in the custody of a Federal department or agency, 38 C.F.R. 3.159(c)(2), and since no efforts have been made to obtain the records pertaining to the ECM training, the duty has not been fulfilled.  Therefore, the matter must be remanded so that such efforts may be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Provide the detailed information obtained from the Veteran and his service records as to his reported service in the Republic of Vietnam to the Navy Historical Records Center and National Archives and/or any other appropriate facility and specifically request the air-operations logs and passenger manifests for each aircraft that flew to or from the USS William H. Standley during the periods identified by the Veteran.  Any and all requests for information and responses in this regard should be associated with the record.  

2.  Contact the United States Department of Defense and the United States Navy to verify whether the Veteran participated in a three day training electric counter measures (ECM) equipment in Vietnam in 1971.  

3.  If the above information cannot be obtained, to include because it is classified, contact the Veteran, providing him the identity of the records VA was unable to obtain; an explanation of the efforts VA made to obtain the records; a description of any further action VA will take regarding the claim including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and notice that the claimant is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e).

4.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for responses before the appeal is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




